Citation Nr: 0104653	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected status post fracture of 
both inferior and superior pubic rami (pelvis).

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from February 1999 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for status post fracture of both inferior and 
superior pubic rami (pelvis), and assigned thereto an initial 
disability rating of 10 percent, effective June 4, 1999.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal regarding this issue.

In June 2000, the RO issued a rating decision that granted 
service connection for depression, secondary to service-
connected status post fracture of both inferior and superior 
pubic rami (pelvis), and assigned thereto an initial 
disability evaluation of 30 percent, effective January 13, 
2000.  The June 2000 rating decision also denied the 
appellant's claim for a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities (TDIU).  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal 
regarding the RO's denial of her claim for a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities.  


REMAND

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Initial Disability Evaluations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial rating 
issue on appeal as the evaluation for service-connected 
status post fracture of both interior and superior pubic rami 
(pelvis), rather than as a disagreement with the original 
rating award for this condition.  Nonetheless, the Board 
concludes that the RO's statement of the case (SOC), dated in 
January 2000, provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation herein.  Moreover, pursuant to this Remand, the RO 
will be issuing a supplemental SOC in which it can 
readjudicate the initial rating issue herein in accordance 
with Fenderson.  Consequently, the Board sees no prejudice to 
the appellant in recharacterizing this issue to properly 
reflect the appellant's disagreement with the initial 
disability evaluation assigned herein.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

C. Additional Evidence Received - Supplemental Statement of 
the Case

As noted by the veteran's representative in August 2000, 
additional pertinent evidence has been received since the 
last Statement of the Case, dated in January 2000, addressing 
the veteran's claim for an increased disability evaluation 
for service-connected status post fracture of both interior 
and superior pubic rami (pelvis).  Specifically, the veteran 
underwent a VA examination for peripheral nerves in April 
2000.  There are also medical treatment reports, dated from 
April 2000 through June 2000, from the VA medical center in 
New Orleans, Louisiana, relating to this condition.

Pursuant to 38 C.F.R. § 19.31, a "Supplemental Statement of 
the case, so identified, will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the 
Case."  Accordingly, the RO must review the additional 
evidence received herein and issue a Supplemental Statement 
of the Case addressing the same.

D.  Need to Obtain Additional Evidence

In May 2000, the veteran submitted a letter indicating that 
additional medical treatment records relating to her service-
connected status post fracture of both inferior and superior 
pubic rami may be available.  The Board concludes, therefore, 
that the RO should request from the appellant any clinical 
records in her possession (not presently associated with the 
claims folder), pertaining to this condition, as well as the 
complete names and addresses of any physicians or medical 
facilities which have provided such treatment following her 
discharge from the service. 38 C.F.R. § 3.159 (2000).  Since 
these records would likely be pertinent, the RO should, with 
the assistance of the appellant, attempt to obtain these 
alleged treatment records.  The Board also notes that based 
upon the passage of time during the course of this appeal, 
the RO should attempt to obtain updated medical and 
employment information from the veteran as outlined below.

E.  Need for an Additional Medical Examination

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Given the 
passage of time in this matter, along with the appellant's 
claim that her service-connected condition is increasing in 
severity, the Board concludes that an additional VA 
examination is needed here to determine the current severity 
of the veteran's service-connected status post fracture of 
both inferior and superior pubic rami.   

F.  Intertwined Issue - TDIU

As noted above, the RO will be readjudicating the issue of an 
increased initial disability rating for service-connected 
status post fracture of both inferior and superior pubic 
rami.  Inasmuch as this issue will have a direct effect on 
the appellant's claim for TDIU, the Board finds them to be 
inextricably intertwined, and that the appellant's TDIU claim 
shall only be decided following the above-cited actions.  See 
Babachak v. Principi, 3 Vet. App. (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her during the pendency 
of this appeal for her service-connected 
status post fracture of both inferior and 
superior pubic rami.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

2.  The RO is instructed to send the 
appellant a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based Upon Unemployability for 
completion.  The Board is aware that the 
appellant submitted such form in February 
2000; however, the Board finds that 
updated information regarding her 
education and employment status should be 
obtained.  The appellant is instructed to 
complete the VA Form 21-8940, sign it, 
date it, and return it to the RO for 
adjudication.

3.  Thereafter, the RO should schedule 
the appellant for VA orthopedic and 
neurological examinations to determine 
the current severity of her service-
connected status post fracture of both 
inferior and superior pubic rami. The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician(s) in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary by the physician(s) to 
render the opinions requested, and to 
assess the severity of the appellant's 
service-connected condition, to include 
neurological testing.

All pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related or existing 
neurological-peripheral nerve, muscular- 
strength, and/or arthritic inflammation 
impairment in the affected joints.  In 
accordance with the DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
reports must contain information 
pertaining to any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or loss of 
function.  If the appellant describes 
flare-ups of pain, the examiner(s) should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  Moreover, 
the examining physician(s) should be 
requested to include a complete and 
detailed discussion of all functional 
limitations associated with the 
appellant's condition, in a general 
sense, including precipitating and 
aggravating factors (i.e., movement, 
activity and repeated use), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect each disability has upon the 
appellant's daily activities.

Since these examinations are to be 
conducted for compensation rather than 
for treatment purposes, the examining 
physician(s) should address the 
functional impairment of the appellant's 
condition in correlation with the 
applicable musculoskeletal diagnostic 
criteria set forth in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The examining physician(s) 
should address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for limitation of motion, 
etc., and any other related 
musculoskeletal impairment pursuant to 
the applicable diagnostic codes found 
under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, as 
is appropriate based on the medical 
findings.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
appellant's claim for an increased initial 
disability rating, in excess of 10 
percent, for her service-connected status 
post fracture of both inferior and 
superior pubic rami.  In doing so, the RO 
should consider all of the additional 
evidence submitted herein by the 
appellant.  Thereafter, the RO should 
readjudicate the issue of entitlement to a 
total disability evaluation based on 
individual unemployability due to service-
connected disabilities.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


